COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 Texas Department of Transportation/State                     No. 08-15-00045-CV
 of Texas,                                    '
                                                                Appeal from the
                            Appellant,        '
                                                               448th District Court
 v.                                           '
                                                            of El Paso County, Texas
                                              '
 Martina Jackson,
                                               '                (TC# 2009-4329)
                           Appellee.

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until January 12, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James F. Scherr, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before January 12, 2016.

       IT IS SO ORDERED this 22nd day of December, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.